Title: To James Madison from William Clark, 28 June 1804 (Abstract)
From: Clark, William
To: Madison, James


28 June 1804, Emden. “Your much respected favor under date of Janry. 4th. together with the several inclosures which accompanied the same came duly to hand. Be pleased to accept my best thanks for the favourable reception of the request I had the honor to address to you in July last from Boston and permit me through you Sir, to offer the humble tribute of my gratitude to the President of the United States, for the honorable mark of his favour in my appointment to the Office of American Consul, for the Port of Embden &c.
“In accepting this trust, I can only declare, that while discharging the duties thereof, my first object will ever be, to fullfil the wise intentiones of Government—happy if the commerce or Interests of the United States, may be in any degree benefited by this Agency.
“On my arrival here (more than two months since) I made regular application, to the President & Regency of the City of Embden. A Copy of my Commission was by them forwarded to the Rengency [sic] of the Province, and from thence sent on to Berlin. I was however informed, that hitherto the Prussian Government, had declined to acknowledge any of the foreign Commercial Agents, residing at this place. A report having been circulated here about this time, that the French Agent would be exclusive⟨ly⟩ permitted to exercise his Consular function: the Du⟨tch⟩ Consul immediately gave notice of this report to the Batavian Minister at Berlin. The Letter in reply I have seen. It states that no foreign Consul or Commercial Agent, would be publickly accredited at this Port. That he, the Batavian Resident had used his utmost endeavours to engage the Minister of his Prussian Majesty, to accept the Dutch Consul, but could obtain only assurances, that the Magistrates of Embden should no longer impede his Consular Acts—and that for the present, nothing more favourable, was to be expected.
“A sufficient interval having elapsed, after my application to this Government, to have receive⟨d⟩ an answer from Berlin—without my hearing any thing from that Quarter, and it being intimated to me that although not formally accepted, yet no notice would be taken of my Consular transaction⟨s,⟩ I have believed my self authorized under these circumstances, to commence official business.
“When no War exists in Europe, the trade between the United States, and this Port, is inconsiderable. Our Vessels resort here from necessity, when the neighbouring Rivers, or the Ports of Holland, are in a State of rigorous blockade. Within the last two months, about a dozen American Vessels have entered this River—principally from the United States (direct) with Cargoes, consisting of articles of American growth or Manufactures, or Merchandize, from the East & West Indies. Several foreign Vessels have likewise arrived here from the United States—but a considerable proportion of all these Cargoes, being destined for the Bremen Market, have proceeded round to the River Jahde, there to unload, either at Eckwarden or Varel. These Ports being found more convenient for the Bremen trade, than the Port of Embden. As Eckwarden and Varel, are not very distant from hence, the expediency of annexing them, together with the Port of Delfzyl [Delfzijl], to this Consulate, is respectfully suggested.
“Having only a small part of the Laws of the United States with me, may I request to be furnished with a complete Sett (if usual) from the Department of State. A Bond will be forwarded via Boston filled up as the Law requires.”
